t c summary opinion united_states tax_court michael wooten and joan wooten petitioners v commissioner of internal revenue respondent docket no 25575-15s filed date michael wooten and joan wooten pro sese emile l hebert iii and susan s canavello for respondent summary opinion nega judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after concessions the issues for decision are whether petitioners are entitled to deduct unreimbursed employee business_expenses attributable to michael wooten’s commuting from his residence to temporary worksites and meals he purchased while working at those temporary worksites background some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at all relevant times petitioners resided in mississippi mr wooten performed plumber pipefitter services as an employee for james b donaghy mechanical contractors donaghy from january through date and for american air specialists of mississippi aas from date through date mr wooten’s employment required him to regularly work at numerous worksites while at donaghy mr wooten worked at four worksites which were in either gulfport or biloxi mississippi approximately continued court rules_of_practice and procedure miles from petitioners’ residence mr wooten testified that gulfport is his normal work area while employed by aas mr wooten worked at two worksites in hattiesburg mississippi approximately miles from petitioners’ residence while employed by aas mr wooten spent approximately of his time at the forrest general hospital worksite in mr wooten was also an employee of aas and worked at the forrest general hospital worksite in hattiesburg mississippi for six months each workday in mr wooten drove directly from his residence to his then-current worksite and at the end of the day he drove directly home neither donaghy nor aas provided mr wooten with a company vehicle nor did they reimburse him for his expenses of commuting between his residence and these worksites on schedule a itemized_deductions of their joint federal_income_tax return petitioners claimed a dollar_figure deduction for unreimbursed employee business_expenses attributable to mr wooten’s automobile expenses for commuting between his residence and the temporary worksites and meals purchased while working at those temporary worksites to substantiate his expenses mr wooten prepared a daily commuting log purporting to total the number of miles he drove each day to his worksite and back to his residence and 2gulfport and biloxi are adjacent cities the amount he spent each day on meals the log specifies the worksites mr wooten visited each day in the notice_of_deficiency respondent disallowed all of petitioners’ claimed unreimbursed employee_business_expense deduction respondent now concedes that petitioners are entitled to an unreimbursed employee_business_expense deduction of dollar_figure for petitioners timely filed a petition for redetermination discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer ordinarily bears the burden of proving those determinations erroneous rule a 290_us_111 deductions are a matter of legislative grace the taxpayer bears the burden of proving entitlement to deductions claimed including the burden of maintaining records needed to substantiate entitlement sec_6001 503_us_79 292_us_435 65_tc_87 aff’d per curiam 540_f2d_821 5th cir work-related travel_expenses such as expenses_incurred for a taxpayer’s daily meals and for commuting between the taxpayer’s residence and the taxpayer’s place of business are generally nondeductible personal expenses regardless of the distances involved sec_262 see 413_us_838 326_us_465 sec_1_162-2 sec_1_262-1 income_tax regs one exception to this general_rule as petitioners argue involves commuting to a temporary_work_location see bogue v commissioner tcmemo_2011_164 102_tcm_41 aff’d 522_fedappx_169 3d cir this exception permits a taxpayer to deduct transportation_expenses incurred in traveling between a taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer normally lives and works see id revrul_99_7 1999_1_cb_361 the term metropolitan area is ill defined and we therefore consider the facts and circumstances in deciding whether particular commuting expenses were incurred in traveling to a worksite unusually distant from the area where the taxpayer lives and normally works mr wooten testified that gulfport was his normal work area therefore the worksites in gulfport and biloxi are not outside the metropolitan area where he normally worked accordingly petitioners may not deduct commuting expenses attributable to mr wooten’s employment at donaghy given mr wooten’s recurring employment in hattiesburg mississippi we find that hattiesburg is also not outside the metropolitan area where he normally worked petitioners failed to establish that they meet any exception to the general_rule that commuting expenses are nondeductible personal expenses accordingly petitioners may not deduct commuting expenses attributable to mr wooten’s employment at aas traveling expenses are treated differently from commuting expenses some traveling expenses including amounts expended for meals may be deducted if they are incurred while the taxpayer is away from home in the pursuit of a trade_or_business sec_162 to deduct a travel expense the taxpayer must show that he or she was away from home when he or she incurred the expense the expense was reasonable and necessary and the expense was incurred in the pursuit of a trade_or_business see 113_tc_106 see also commissioner v flowers u s pincite a taxpayer is considered away from home within the meaning of sec_162 if the taxpayer is on a trip that requires the taxpayer to stop for sleep or a substantial period of rest see 389_us_299 see also strohmaier v commissioner t c pincite petitioners failed to introduce evidence that mr wooten’s meal expenses were incurred while he was away from home within the meaning of sec_162 accordingly petitioners are not entitled to a deduction for meal expenses petitioners erroneously contend that they should be entitled to deduct mr wooten’s commuting expenses because they were permitted to deduct them for the prior year each tax_year stands on its own and must be separately considered and the commissioner is not bound for any given year to allow a deduction permitted for a prior year see 394_us_678 113_tc_158 furthermore the determination as to the applicability of an exception to the general_rule of nondeductibility of commuting expenses is factual and may change from year to year we have considered the parties’ other arguments and to the extent not discussed herein we find those arguments are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
